Citation Nr: 1510603	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-35 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION


The Veteran had active military service from February 1954 to February 1957 and from March 1957 to December 1968.  The Veteran died in February 2009.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is of record.    

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  






FINDINGS OF FACT

1.  The Veteran died in February 2009 from cancer of the esophagus with brain metastasis.

2.  The Veteran's esophageal cancer was etiologically related to his service-connected nervous stomach and gastric cramps, also claimed as hiatal hernia.


CONCLUSION OF LAW

The criteria for service connection for cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the appellant has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate her entitlement to service connection for cause of the Veteran's death.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.
A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. § 3.102.  





Factual Background and Analysis

The certificate of death indicates that the Veteran died in February 2009.  The immediate cause of death was cancer of the esophagus with brain metastasis.

At the time of the Veteran's death, service connection was in effect for multiple disabilities, including nervous stomach and gastric cramps, also claimed as hiatal hernia.

The appellant contends that the Veteran's esophageal cancer with brain metastasis was related to his service-connected stomach problems and/or exposure to contaminated water while stationed at Camp Lejeune.  

Service personnel records show that the Veteran served in the Marines and was stationed at Camp Lejeune, North Carolina, from August 1961 to June 1965.  

In an August 2007 VA examination report, the examiner opined that the issue of whether the Veteran's esophageal cancer was related to service-connected nervous stomach could not be resolved without resorting to mere speculation because medical evidence states esophageal cancer could be caused by a variety of problems, to include alcohol use, tobacco use, h. pylori infection, gastroesophageal reflux disease (GERD), and chronic esophageal irritation.  The examiner found evidence of risk factors including Barrett's esophagitis and adenocarcinoma of the esophagus in 2007, medications for GERD in 1992 and 2006, a 30 year history of smoking, and non steroid anti-inflammatory drugs (NSAIDS) use since 1992.  The examiner noted that NSAIDS can cause gastrointestinal (GI) upset, GI ulcers, GI bleeding or perforation, nausea, dyspepsia, constipation, heartburn, and abdominal pain.

In September 2008, Dr. E.L. reported that the Veteran was diagnosed with invasive adenocarcinoma of the gastroesophageal junction arising from Barrett's esophagus and indicated, "it is likely that the patient's long history of reflux dating back up to 40 years may have led to this malignant transformation."  

In September 2008, Dr. S.B. reported that the Veteran had a long history of GERD and hiatal hernia and that the literature was, "quite clear that these conditions are significant risk factors for esophageal cancer."  Dr. S.B. stated that the treatment for esophageal cancer contributed to the Veteran's death and that "had these factors directly relating to his esophageal cancer not been present, it is likely he would have made a functional recovery from his brain surgery."

In February 2009, the Veteran's attending physician, Dr. S.K., stated that the Veteran's service-connected hiatal hernia put him at increased risk for reflux, and that the Veteran's carcinoma of the esophagus and its complications were related to the reflux.

A February 2009 statement from Dr. E.L. notes that the Veteran was originally diagnosed with esophageal cancer in early 2007, but had symptoms of nervous stomach, gastric cramps, and hiatal hernia dating back to 1990.  He stated that, "Many of these symptoms could have been early reflux symptoms indicating an evolution from reflux to Barrett's esophagus and finally to invasive adenocarcinoma of the GE junction."  Dr. E.L. reported that he had treated the Veteran since March 2007, and was, "convinced that the symptoms leading up to his esophagus cancer diagnosis are related to the diagnosis and can be tied into his disability."  

The appellant submitted treatise information in February 2009 in support of the contention that service-connected nervous stomach caused acid reflux and heartburn that evolved into Barrett's esophagus and later into cancer of the esophagus.  The treatise information indicates that hiatal hernia occurred when part of the stomach bulges upward into the chest cavity, causing the lower esophageal sphincter to slide up and away from the diaphragm, which prevents the sphincter from closing properly and causes reflux or heartburn.  The treatise documents note that hiatal hernia is a common cause of GERD and that Barrett's esophagus was a complication of chronic GERD.  It further notes that Barrett's esophagus was the leading cause of esophageal cancer, affecting the lower part of the esophagus and causing irritation that changes the cells of the esophagus.

In June 2009 the evidence of record was reviewed by a VA physician.  He noted an April 2008 VA treatment record indicating that the Veteran smoked a pack per day for 35 years until 1985 and had chronic use of NSAIDS since 1992.  The physician reviewed the February 2009 statement from Dr. E.L. and noted that the letter did not mention the Veteran's history of smoking or NSAIDS.  The physician opined that it was less likely as not that the Veteran's esophageal carcinoma was due to service-connected nervous stomach with gastric cramps because of evidence of other risk factors for esophageal cancer, such as the Veteran's 30-plus year smoking history, NSAIDS since 1992, and medical evidence that NSAIDs can cause GI upset, ulcers, bleeding or perforation, nausea, dyspepsia, constipation, heartburn, and abdominal pain.

In August 2009, Dr. S.K. stated review of the June 2009 VA examination report and opined that no medical reviewer could accurately determine the relative contribution of any risk factor towards the Veteran's esophageal carcinoma because tobacco use and hiatal hernia with reflux both posed risks.

In August 2010, Dr. E.L. sent an email noting that he never stated that the Veteran's prior symptoms and diagnosis of esophageal cancer were less than 50 percent likely to be related to his service-connected disability.

In September 2010, the appellant contended that the Veteran's service at Camp Lejeune for basic training in 1954 and later from 1962 to 1965 could have contributed to his death, noting that her son who lived at Camp Lejeune had cancer and another was born with brain damage.

In an October 2012 report, a VA physician opined it was less likely than not that the Veteran's cause of death was incurred in or caused by the claimed in-service exposure to contaminated water at Camp Lejeune.  The physician noted that there was some association between trichloroethylene and tetrachloroethylene exposure to the development of esophageal cancer, but the National Academy of Sciences' National Research Council documented only "limited/suggestive evidence of association."  Further, the physician explained that the Veteran had many other risk factors for esophageal cancer, to include smoking, Barrett's esophagus, age, gender, race, alcohol consumption, obesity, and reflux.  The physician noted that about three percent of esophageal cancers in men are linked to occupational exposure of tetrachloroethylene and soot dust, while a December 2011 study estimated that 63 percent of esophageal cancers were caused by smoking and that the Veteran smoked one pack per day for 35 years.  The physician further noted the Veteran's Barrett's esophagus was confirmed through a biopsy of his distal esophagus and that the Veteran reported that he was a social drinker.  The physician further cited an article finding NSAIDS reduced the risk of esophageal cancer and therefore there did not appear to be a nexus with his use of those medications and his cancer.  The physician concluded that, "given the many risk factors for development of esophageal carcinoma, the preponderance of the evidence suggested that the etiology of his esophageal cancer was not significantly related to his exposure to contaminated water while stationed at Camp Lejeune or likely related to his usage of medications prescribed for service-connected conditions."

In a February 2015 hearing, the appellant testified that three other people from Camp Lejeune died from esophageal cancer, that esophageal cancer was one of the fifteen qualifying health conditions, and that she gave birth to a child after they were stationed in Camp Lejeune who had brain damage.  In addition, the appellant reported that the Veteran had stomach problems since he returned from Vietnam with constant symptoms of gagging, throwing up, and indigestion and that he would wake up from Vietnam-related nightmares and throw up or gag.  She also stated that they were told the Veteran had had cancer for a long time prior to when it was diagnosed.  The appellant noted that the Veteran stopped smoking 30 to 40 years before his death and was a very light smoker.  She reported that Dr. E.L. was aware that the Veteran had been a light smoker until he quit in 1979, and that Dr. E.L. never stated that the Veteran's cancer was less likely than not due to his service-connected nervous stomach.

In the Board's opinion, the above evidence supporting a finding that the Veteran's esophageal cancer is related to service-connected nervous stomach with gastric cramps is at least in equipoise with that against such a finding.  Dr. E.L.'s February 2009 statement reported that he was "convinced" the Veteran's symptoms of service-connected nervous stomach, gastric cramps, and hiatal hernia were related to his diagnosis of esophagus cancer.  Dr. E.L.'s February 2009 opinion is afforded high probative value because it is based on a thorough medical history as testified to by the appellant at the February 2015 Board hearing.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board acknowledges that the June 2009 and October 2012 VA opinions are against the claim.  However, the Board has not found those opinions to be more persuasive than the opinions of the physicians who treated the Veteran's esophageal cancer and were aware of his pertinent medical history.

Accordingly, service connection for the cause of the Veteran's death is warranted.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


